 Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 1 of 16 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                                  (CENTRAL ISLIP)

                                                 )
SALLY BREDBERG and REBECCA                       )
BROMBERG, Individually and on Behalf of          )     Case No.: 21-758
All Others Similarly Situated,                   )
                                                 )
                      Plaintiffs,                )
                                                 )     JURY TRIAL DEMANDED
       v.                                        )
                                                 )
THE HAIN CELESTIAL GROUP, INC.,                  )
                                                 )
                      Defendant.                 )
                                                 )
                                                 )

                                CLASS ACTION COMPLAINT

       Plaintiffs Sally Bredberg and Rebecca Bromberg (“Plaintiffs”), individually and on

behalf of all others similarly situated, upon personal knowledge as to facts pertaining to

themselves and on information and belief as to all other matters, by and through their

undersigned counsel, bring this class action complaint against Defendant The Hain Celestial

Group, Inc. (“Defendant” or “Earth’s Best”).

                                    NATURE OF THE ACTION

       1.      This consumer class action arises out of Defendant’s deceptive marketing

practices in connection with its sale of Earth’s Best rice cereal (the “Product”) throughout the

United States. Earth’s Best prominently advertises its Earth’s Best rice cereal as wholesome,

safe food to feed to infants and small children. In reality, though, Earth’s Best rice cereal

contains high levels of arsenic – higher, in fact, than those allowed by the FDA. As a result,

Earth’s Best should not be legally sold within the United States, and Earth’s Best’s failure to

disclose that material fact violates state and common law.

                                                1
    Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 2 of 16 PageID #: 2




        2.      Earlier this month, the United States House of Representatives released a report

on levels of heavy metals in baby foods by various manufacturers (the “House Report”). The

report showed that Earth’s Best rice cereal, in particular, consistently contained inorganic arsenic

in excess of FDA action levels of 100 parts per billion (“ppb”). The FDA defines an action level

as “limits at or above which FDA will take legal action to remove products from the market.”1

        3.      These levels of arsenic represent a health hazard to infants who consume this

cereal. The House Report noted that, “The known health risks of arsenic exposure include

‘respiratory,   gastrointestinal,   haematological,   hepatic,   renal,   skin,   neurological   and

immunological effects, as well as damaging effects on the central nervous system and cognitive

development in children.’”2 (citations omitted)

        4.      The House Report further notes that the FDA set the action level for inorganic

arsenic at 100 ppb because the “FDA was focused on the level of inorganic arsenic that would

cause cancer.”3 At minimum, Earth’s Best continues to market and sell Earth’s Best rice cereal

knowing that it contains dangerously high levels of a known carcinogen subject to FDA action.

        5.      However, the House Report further indicates that not only was Earth’s Best aware

of the unacceptably high levels of arsenic, but specifically tested its product in such a way as to

undercount the arsenic present in its product, by testing only the ingredients in its rice cereal

rather than the finished product. The House Report noted that “Hain’s finished baby foods had

more arsenic than their ingredients 100% of the time—28-93% more inorganic arsenic. That




1
  https://www.fda.gov/regulatory-information/search-fda-guidance-documents/guidance-
industry-action-levels-poisonous-or-deleterious-substances-human-food-and-animal-feed, last
accessed Feb. 8, 2021.
2
  https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf at 10, last accessed Feb. 8, 2021
3
  Id. at 52.
                                                  2
    Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 3 of 16 PageID #: 3




means that only testing ingredients gives the false appearance of lower-than actual toxic heavy

metal levels.”4

          6.      As a result, Earth’s Best rice cereal consistently contains levels of inorganic

arsenic in excess of the action levels set by the FDA. This fact is a concealment, suppression, or

omission of material fact under the Illinois Consumer Fraud and Deceptive Business Practices

Act as well as a breach of the implied warranty of merchantability.

                                  JURISDICTION AND VENUE

          7.      The Court has original subject matter jurisdiction over the case under 28 U.S.C.

§ 1332(d) because the case is brought as a class action under Fed. R. Civ. P. 23, at least one

proposed Class member is of diverse citizenship from Defendant, the proposed Class includes

more than 100 members, and the aggregate amount in controversy exceeds five million dollars,

excluding interest and costs.

          8.      Venue is proper in this District under 28 U.S.C. § 1391 because Defendant

engaged in substantial conduct relevant to Plaintiffs’ claims within this District, has its principal

place of business in this District, and has caused harm to Class members residing within this

District.

                                             PARTIES

          9.      Plaintiff Sally Bredberg is a citizen of the State of Illinois, residing in Cook

County. On or about August 17, 2019, Plaintiff Bredberg purchased a box of Earth’s Best rice

cereal from a Target in Orland Park, Illinois paying $3.49. Had Plaintiff Bredberg known of

Defendant’s deceptive and misleading practices, she would not have bought the Product, or she

would have paid less for it.



4
    Id. at 57.
                                                  3
    Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 4 of 16 PageID #: 4




         10.     Plaintiff Rebecca Bromberg is a citizen of the State of Illinois, residing in Cook

County. On or about April 24, 2020, Plaintiff Bromberg purchased two boxes of Earth’s Best

rice cereal at a Target in Skokie, Illinois, paying $3.49 each. Had she known of Defendant’s

deceptive and misleading practices, she would not have bought the Product, or she would have

paid less for them.

         11.     Defendant The Hain Celestial Group, Inc. is a Delaware limited liability

corporation with its principal place of business at 1111 Marcus Avenue, Lake Success, New

York, 11042. At all relevant times, Defendant has owned, marketed, and sold the Product at

issue.

                                    FACTUAL ALLEGATIONS

         12.     Defendant markets and sells Earth’s Best rice cereal, which it markets as being

“the perfect first food for your little one.”5

         13.     Defendant’s packaging, as shown below, shows infants playing in a field of grain

and prominently states, “ORGANIC” and “Grown without Potentially Harmful Pesticides or

Herbicides.”




5
    https://www.earthsbest.com/product/organic-baby-rice-cereal/, last accessed Feb. 8, 2021
                                                  4
    Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 5 of 16 PageID #: 5




         14.     Additionally, Defendant’s website contains “Our Promise”, prominently labelled,

which states that it produces “[P]ure, quality products you can trust.”6

         15.     Additionally, Defendant’s “Our Promise” page states, “Organic foods are

produced without the use of potentially harmful chemicals, pesticides, genetically engineered

ingredients, or growth hormones from animal-derived products.”7


6
    https://www.earthsbest.com/why-earths-best/our-promise/, last accessed Feb. 8, 2021.
                                                 5
    Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 6 of 16 PageID #: 6




        16.    Further, Defendant’s “Our Promise” page states that their products undergo

“Rigorous product testing to guarantee quality and safety.”8

        17.    The FDA sets action levels for products when it has concerns that a level of a

substance can have a poisonous or deleterious effect on human health.9

        18.    The FDA has stated that

        Action levels and tolerances are established based on the unavoidability of the
        poisonous or deleterious substances and do not represent permissible levels of
        contamination where it is avoidable. The blending of a food or feed containing a
        substance in excess of an action level or tolerance with another food or feed is not
        permitted, and the final product resulting from blending is unlawful, regardless of
        the level of the contaminant.10

        19.    The FDA further states that, “Action levels and tolerances represent limits at or

above which FDA will take legal action to remove products from the market.”11

        20.    The FDA has set an action level for inorganic arsenic in rice cereal at 100 ppb.12

        21.    In setting this action level, the FDA has found that,

        There is growing evidence from human and animal studies that suggests that
        exposure to inorganic arsenic during these life stages may increase the risk of
        adverse health effects, including impaired development during pregnancy and
        childhood and neurodevelopmental toxicity in infants and young children, and
        that these adverse effects may persist later in life.13




7
  Id.
8
  Id.
9
  See https://www.fda.gov/regulatory-information/search-fda-guidance-documents/guidance-
industry-action-levels-poisonous-or-deleterious-substances-human-food-and-animal-feed, last
accessed Feb. 11, 2021
10
   Id.
11
   Id.
12
   https://www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-documents-
regulations/supporting-document-action-level-inorganic-arsenic-rice-cereals-infants, last
accessed Feb. 11, 2021.
13
   Id.
                                                 6
 Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 7 of 16 PageID #: 7




       22.     The FDA’s own testing of rice cereals has shown that the mean level of inorganic

arsenic in brown rice cereals on store shelves is 119.0 ppb, while the mean level in white rice

cereals on store shelves is 103.9 ppb.14

       23.     On February 4, 2021, the United States House of Representatives Committee on

Oversight and Reform Subcommittee on Economic and Consumer Policy released a report titled

“Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury” (the

“House Report”).15

       24.     This report contained numerous concerning allegations regarding toxic levels of

heavy metals in various types of baby foods. However, one of the most egregious was the

allegation that not only did Earth’s Best rice cereal contain levels of inorganic arsenic in excess

of those allowed under FDA action levels, but that Earth’s Best knew of this and took steps to

either conceal or suppress this fact.

       25.     The House Report stated about arsenic exposure:

       Arsenic is ranked number one among substances present in the environment that
       pose the most significant potential threat to human health, according to the
       Department of Health and Human Services’ Agency for Toxic Substances and
       Disease Registry (ATSDR). The known health risks of arsenic exposure include
       “respiratory, gastrointestinal, haematological, hepatic, renal, skin, neurological
       and immunological effects, as well as damaging effects on the central nervous
       system and cognitive development in children.” (emphasis in the original)

       Studies have concluded that arsenic exposure has a “significant negative effect on
       neurodevelopment in children.” This negative effect is most pronounced in Full
       Scale IQ, and more specifically, in verbal and performance domains as well as
       memory. For every 50% increase in arsenic levels, there is an approximately “0.4
       decrease in the IQ of children.” (citations omitted)16




14
   Id.
15
   Available at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf, last accessed Feb. 11, 2021.
16
   Id. at 10.
                                                7
 Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 8 of 16 PageID #: 8




       26.     Specifically with regard to Earth’s Best’s testing of its rice cereal (which focused

on the testing of brown rice flour, the primary component of its rice cereal17), the House Report

noted that “Hain does not regularly test finished baby food products for inorganic arsenic

content. It typically only tests ingredients. However, when Hain did test a small sample of

finished product, it found 129 ppb inorganic arsenic.”18

       27.     This flies in the face of Hain’s representation that its products undergo “[r]igorous

product testing to guarantee quality and safety”, as mentioned supra.

       28.     Further, Earth’s Best levels of inorganic arsenic appear to stem from two factors.

The first is that its brown rice flour contains, on average, levels of inorganic arsenic dangerously

near or often above the FDA action levels. As Defendant itself states, the average level of

inorganic arsenic sampled in brown rice flour from 2015 and 2016 was 98.5 ppb, just 1.5 ppb

below the level allowed in the finished product. From 2016 to 2019, that level dropped (again,

on average) to 69.3 ppb, still less than 31 ppb below the action level.19

       29.     However, Defendant also adds a vitamin pre-mix to its rice cereal which contains

dangerously high levels of inorganic arsenic (and lead).20 The one set of results for sample

testing of the pre-mix that was submitted to the FDA and the House of Representatives contained




17
   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf at Hain-000159,
last accessed Feb. 11, 2021
18
   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf at 16, last accessed Feb. 11, 2021
19
   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf at Hain-000161,
last accessed Feb. 11, 2021
20
   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/11_Redacted.pdf, last
accessed Feb. 11, 20201.
                                                 8
 Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 9 of 16 PageID #: 9




223 ppb of inorganic arsenic. However, Defendant not only did not reject the sample, it used it

and then – amazingly – did not test the finished rice cereal.21

          30.    The House Report stated of the use of this vitamin pre-mix:

          What can account for this increase in inorganic arsenic from the time the
          ingredients are tested to the time the products are finished? Hain conveyed to
          FDA that the cause of the increase was Hain’s use of a dangerous additive,
          stating: “Preliminary investigation indicates Vitamin/Mineral Pre-Mix may be a
          major contributing factor.” Although this additive may only make up roughly 2%
          of the final good, Hain suggested it was still responsible for the spike in the levels
          of inorganic arsenic in the finished baby food.22

          31.    The House report concluded that, “Hain’s finished baby foods had more arsenic

than their ingredients 100% of the time—28-93% more inorganic arsenic. That means that only

testing ingredients gives the false appearance of lower-than-actual toxic heavy metal levels.”23

          32.    This means that even at the lower end of the estimates – namely, levels of

inorganic arsenic 28% more than the tested ingredients would indicate – the vast majority of the

rice cereal sold by Earth’s Best contains levels of inorganic arsenic that violate FDA action

levels.

          33.    More critically, however, because of Defendant’s policy of not (with minor

exceptions) testing the finished rice cereal, Defendant blindly ships its boxes to retailers without

having checked the levels of inorganic arsenic present in its cereal

          34.    So rather than reforming its testing procedure, or at least including a warning on

each package that its rice cereal is extremely likely to contain levels of inorganic arsenic

considered neurotoxic by the FDA, Defendant instead does nothing.



21
   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf at 54-55, last accessed Feb. 11, 2021
22
   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf at 56, last accessed Feb. 11, 2021
23
   Id. at 57.
                                                    9
Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 10 of 16 PageID #: 10




        35.       Defendant’s failure to test its finished Product to ensure levels of inorganic

arsenic below 100 ppb or, in the alternative, to label that its Product is extremely like to contain

levels of inorganic arsenic above FDA action levels, is a material omission, suppression, or

concealment.

        36.       Defendant’s decision to omit or conceal information on the levels of inorganic

arsenic in its rice cereal allows it to charge a premium for its product by selling a product that

consumers (including Plaintiffs) believe to be a safe, wholesome cereal to feed to infants and

small children, rather than a dangerous, toxic product for which consumers would pay less for or

not buy at all.

                                          CLASS ALLEGATIONS

        37.       Plaintiffs bring this case as a class action pursuant to Fed. R. Civ. P. 23(b)(2) and

(b)(3), on behalf of a Class defined as follows (sometimes referred to as the “Nationwide

Class”):

        All persons in the United States and its territories who purchased, other than for
        resale, Earth’s Best rice cereal during the Class Period.

        Excluded from the Class are: (i) Defendant and its officers and directors, agents,

affiliates, subsidiaries, and authorized distributors and dealers; (ii) all Class members that timely

and validly request exclusion from the Class; and (iii) the Judge presiding over this action.

        38.       Alternatively, Plaintiffs brings this case as a class action pursuant to Fed. R. Civ.

P. 23(b)(2) and (b)(3) on behalf of the following subclass:

        All persons in the State of Illinois who purchased, other than for resale, Earth’s
        Best rice cereal during the Class Period.

        Excluded from the subclass are: (i) Defendant and its officers and directors, agents,

affiliates, subsidiaries, and authorized distributors and dealers; (ii) all subclass members that



                                                   10
Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 11 of 16 PageID #: 11




timely and validly request exclusion from the subclass; and (iii) the Judge presiding over this

action. The claims do not include personal injury claims. The Class and the Subclass are

sometimes collectively referred to as the “Class”.

        39.     Certification of Plaintiffs’ claims for class-wide treatment are appropriate because

Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

        40.     The members of the Class are so numerous that joinder of the Class members

would be impracticable.

        41.     Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Such common questions of law or fact

include, inter alia:

        A.      Whether Defendant engaged in the conduct alleged;

        B.      Whether Defendant omitted, suppressed, or concealed material facts in the
                marketing and sales of the Product;

        C.      Whether Plaintiffs and the Class members paid for a product that they
                would not have purchased or would have paid less for had they known the
                material facts omitted, suppressed, or concealed by Defendant;

        D.      Whether Plaintiffs and the Class members have been damaged and, if so,
                the measure of such damages;

        E.      Whether Defendant unjustly retained a benefit conferred by Plaintiffs and
                the Class members; and

        F.      Whether Plaintiffs and the Class members are entitled to equitable relief,
                including, but not limited to, a constructive trust, restitution, and
                injunctive relief.

        42.     Plaintiffs’ claims are typical of the claims of the Class members because, among

other things, Plaintiffs and the Class members were injured through the substantially uniform

misconduct described above. Plaintiffs are advancing the same claims and legal theories on

                                                 11
Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 12 of 16 PageID #: 12




behalf of themselves and all Class members.

       43.     Plaintiffs are adequate Class representatives because their interests do not conflict

with the interests of the other Class members they seek to represent; they have retained counsel

competent and experienced in complex commercial and class action litigation; and Plaintiffs

intend to prosecute this action vigorously. The interests of the Class members will be fairly and

adequately protected by Plaintiffs and their counsel.

       44.     A class action is also warranted under Fed. R. Civ. P. 23(b)(2), because Defendant

has acted or refused to act on grounds that apply generally to the Class, so that final injunctive

relief or corresponding declaratory relief is appropriate as to the Class as a whole. Defendant has

directed and continues to direct its conduct to all consumers in a uniform manner. Therefore,

injunctive relief on a class-wide basis is necessary to remedy continuing harms to Plaintiffs and

the Class members caused by Defendant’s continuing misconduct.

       45.     A class action is superior to any other available means for the fair and efficient

adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other detriment suffered by Plaintiffs and the

Class members are relatively small compared to the burden and expense that would be required

to individually litigate their claims against Defendant, so it would be impracticable for Class

members to individually seek redress for Defendant’s wrongful conduct. Even if Class members

could afford individual litigation, the court system should not be required to undertake such an

unnecessary burden. Individualized litigation would also create a potential for inconsistent or

contradictory judgments and increase the delay and expense to all parties and the court system.

By contrast, the class action device presents far fewer management difficulties and provides the

benefits of a single adjudication, economies of scale, and comprehensive supervision by a single



                                                12
Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 13 of 16 PageID #: 13




court.

                                     CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF
                                         Unjust Enrichment
                         (By Plaintiffs on Behalf of the Nationwide Class)

         46.    Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 45

as if fully set forth herein.

         47.    Plaintiffs bring this claim individually and on behalf of the members of the Class.

         48.    Defendant has been unjustly enriched to Plaintiffs’ and the Class members’

detriment as a result of its unlawful and wrongful retention of money conferred by Plaintiffs and

the Class members who relied on Defendant’s representations regarding the nature of its rice

cereal and paid a premium price for Defendant’s Product as a result.

         49.    Defendant’s unlawful and wrongful acts, including the omission, suppression, or

concealment of levels of inorganic arsenic in its rice cereal, enabled Defendant to unlawfully

receive monies it would not have otherwise obtained.

         50.    Plaintiffs and the Class members have conferred benefits on Defendant, which

Defendant has knowingly accepted and retained.

         51.    Defendant’s retention of the benefits conferred by Plaintiffs and the Class

members would be against fundamental principles of justice, equity, and good conscience.

         52.    Plaintiffs and the Class members seek to disgorge Defendant’s unlawfully

retained profits and other benefits resulting from its unlawful conduct, and seek restitution and

rescission for the benefit of Plaintiffs and the Class members.




                                                 13
Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 14 of 16 PageID #: 14




         53.     Plaintiffs and the Class members are entitled to the imposition of a constructive

trust upon Defendant, such that its unjustly retained profits and other benefits are distributed

equitably by the Court to and for the benefit of Plaintiffs and the Class members.

                           SECOND CLAIM FOR RELIEF
The Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et seq.
                    (By Plaintiffs on Behalf of the Illinois Subclass)

         54.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 45

as if fully set forth herein.

         55.     The express purpose of the Illinois Consumer Fraud and Deceptive Business

Practices Act (“ICFA”) is to “protect consumers” “against fraud, unfair methods of competition

and unfair or deceptive acts or practices in the conduct of any trade or commerce….” 815 ILCS

505/1.

         56.     Plaintiffs and the Subclass members are “consumers” within the meaning of 815

ILCS 505/1(e).

         57.     Defendant is engaged in “trade or commerce” as defined by 815 ILCS 505/1(f).

         58.     815 ILCS 505/2 declares unlawful “unfair methods of competition and unfair or

deceptive acts or practices, including but not limited to the use or employment of any deception

fraud, false pretense, false promise, misrepresentation or the concealment, suppression or

omission of any material fact, with intent that others rely upon the concealment, suppression or

omissions of such material fact … in the conduct of any trade or commerce.”

         59.     Defendant’s unfair and deceptive practices, including its material omissions,

concealments, and/or suppressions, are likely to mislead – and have misled – consumers acting

reasonably in the circumstances, and violate 815 ILCS 505/2. This includes misleading Plaintiffs

and the Class.



                                                 14
Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 15 of 16 PageID #: 15




          60.   Defendant has violated the ICFA by engaging in the unfair and deceptive practices

as described herein which offend public policies and are immoral, unethical, unscrupulous, and

substantially injurious to consumers.

          61.   Plaintiffs and members of the Class have been aggrieved by Defendant’s unfair

and deceptive practices in that they purchased the Product, which they would not have purchased

or would not have paid as much for had they known the true facts.

          62.   The damages suffered by Plaintiffs and the Class were directly and proximately

caused by the deceptive, misleading and unfair practices of Defendant, as more fully described

herein.

          63.   Pursuant to 815 ILCS 505/10a, Plaintiffs and the Class seek a court order

enjoining the above-described wrongful acts and practices of Defendant and for restitution and

disgorgement. Additionally, pursuant to 815 ILCS 505/10a, Plaintiffs and the Class seek

economic damages, punitive damages, and attorneys’ fees and costs.

          64.   In accordance with 815 ILCS 505/10a, Plaintiffs, concurrent with the filing of this

complaint, has served notice of this complaint on the Illinois Attorney General.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

respectfully request that the Court enter judgment in their favor and against Defendant as

follows:

          A.    Certifying the Class under Federal Rule of Civil Procedure 23, as requested
                herein;

          B.    Appointing Plaintiffs as Class Representatives and Plaintiffs’ Counsel as Class
                Counsel;

          C.    Awarding Plaintiffs and the Class members damages and/or equitable relief as
                appropriate;

                                                15
Case 2:21-cv-00758-JS-SIL Document 1 Filed 02/11/21 Page 16 of 16 PageID #: 16




         D.     Awarding Plaintiffs and the Class members declaratory and injunctive relief;

         E.     Awarding Plaintiffs and the Class members restitution and disgorgement;

         F.     Imposing a constructive trust for the benefit of Plaintiffs and the Class members
                on the unjustly retained benefits conferred by Plaintiffs and the Class members
                upon Defendant;

         G.     Awarding Plaintiffs and the Class members reasonable attorneys’ fees, costs, and
                expenses; and

         H.     Granting such other relief as the Court deems just and appropriate.

                                      JURY TRIAL DEMAND

         Plaintiffs, individually and on behalf of all others similarly situated, hereby request a jury

trial on all claims so triable.


DATED: February 11, 2021                               by: s/ Kevin G. Cooper
                                                       WOLF HALDENSTEIN ADLER
                                                        FREEMAN & HERZ LLP
                                                       Matthew M. Guiney
                                                       Kevin G. Cooper
                                                       270 Madison Avenue
                                                       New York, New York 10016
                                                       Tel.: (212) 545-4600
                                                       Fax: (212) 686-0114
                                                       guiney@whafh.com
                                                       kcooper@whafh.com

                                                       WOLF HALDENSTEIN ADLER
                                                         FREEMAN & HERZ LLC
                                                       Carl V. Malmstrom
                                                       111 W. Jackson St., Suite 1700
                                                       Chicago, Illinois 60604
                                                       Tel.: (312) 984-0000
                                                       Fax: (212) 686-0114
                                                       malmstrom@whafh.com

                                                       Counsel for Plaintiffs and the Proposed
                                                       Class


whafhch56306


                                                  16
